           Case 1:11-cr-00188-LJO-BAM Document 193 Filed 11/16/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:11-CR-00188-05 NONE
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                         v.
                                                         DATE: November 19, 2020
14   DAVID TORRES,                                       TIME: 2:00 P.M.
                                                         COURT: Hon. Erica P. Grosjean
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 19, 2020.

21          2.     By this stipulation, initiated by the United States of America, the parties stipulate that the

22 status conference may be continued to November 24, 2020, to allow time for further investigation,

23 discovery, and settlement discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                         1
30
          Case 1:11-cr-00188-LJO-BAM Document 193 Filed 11/16/20 Page 2 of 2

     Dated: November 16, 2020                               MCGREGOR W. SCOTT
 1                                                          United States Attorney
 2
                                                            /s/ ANTONIO J. PATACA
 3                                                          ANTONIO J. PATACA
                                                            Assistant United States Attorney
 4

 5
     Dated: November 16, 2020                               /s/ DOUGLAS C. FOSTER
 6                                                          DOUGLAS C. FOSTER
 7                                                          Counsel for Defendant
                                                            David Torres
 8

 9                                        FINDINGS AND ORDER

10         Based upon the stipulation and representations of the parties, the Court orders the status

11 conference be continued until November 24, 2020, at 2:00 pm before the Duty Magistrate Judge.

12
     IT IS SO ORDERED.
13

14      Dated:   November 16, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
